 

Exhibit 10.26

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

PJT Partners Inc. 2015 OMNIBUS INCENTIVE PLAN

(Non-Employee Director Restricted Stock Unit Grant Notice)

PJT Partners Inc. (the “Company”), pursuant to the PJT Partners Inc. 2015
Omnibus Incentive Plan (as amended, modified or supplemented from time to time,
the “Plan”), hereby grants to the Participant set forth below the number of
Restricted Stock Units (“RSUs”) set forth below.  The RSUs are subject to all of
the terms and conditions as set forth herein, in the RSU Award Agreement
(attached hereto) and the Plan, each of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.

 

Participant:

 

[Name]

 

 

 

Date of Grant:

 

[Date]

 

 

 

Number of RSUs:

 

[Number of RSUs]

 

 

 

Normal Vesting Schedule:

 

Provided the Participant has not undergone a Termination, 25% of the RSUs will
vest on each of August 31, 2016, November 30, 2016, February 28, 2017 and
May 31, 2017; provided, however, that unvested RSUs will become 100% vested upon
a Change in Control that occurs prior to the Participant undergoing a
Termination.

 

 

 

Settlement:

 

Notwithstanding the terms of the Plan, on a date selected by the Company no
later than 30 days following the earliest of (i) a Participant’s Termination,
(ii) December 31, 2020, and (iii) a Change in Control, the Company shall deliver
to the Participant a number of shares of Common Stock equal to the number of
vested RSUs as of such date (including any vested RSUs in respect of credited
dividends or distributions, as determined herein).  Notwithstanding the terms of
the Plan, “Change in Control” hereunder shall be limited to such transactions
that meet the definition used for purposes of Treas. Reg. Sections
1.409A-3(a)(5) and 1.409A-3(i)(5).

 



--------------------------------------------------------------------------------

 

Dividend Equivalents:

 

Whenever any per share dividend or distribution is paid by the Company during
the period between the Date of Grant and the date that the RSUs are settled, on
the date that such dividend or distribution is paid, the Company shall credit to
the Participant a number of additional RSUs equal to the quotient obtained by
dividing (i) the product of the total number of the Participant’s RSUs
(including any RSUs that have been previously credited to the Participant) as of
the date thereof and the per share amount of such dividend or distribution by
(ii) the Fair Market Value of one share of Common Stock on the date such
dividend or distribution is paid by the Company, rounded down to the nearest
whole share.  The additional RSUs so credited shall be or become vested to the
same extent as the RSUs that resulted in the crediting of such additional RSUs.

 

 

 

Treatment upon Termination:

 

In the event of a Termination by the Company as a result of the Participant’s
Disability or as a result of the Participant’s death, then all of the
Participant’s unvested RSUs will vest as of the date of Termination.

 

 

 

Forfeiture Events:

 

In the event of the Participant’s Termination for any reason other than as set
forth above, any then unvested RSUs shall be forfeited automatically upon such
Termination without further action.

 

 

 

Definitions:

 

“Restricted Stock Unit” shall have the meaning set forth in the Plan.

 

 

 

 

 

“Termination” shall mean the Participant’s termination of service as a
non-employee director of the Company.

 

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RSU AWARD AGREEMENT, AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF RSUS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF
THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RSU AWARD AGREEMENT AND THE PLAN.

 

Participant

 

 

 

 

--------------------------------------------------------------------------------

 

PJT Partners inc.

 

 

By:

 

James W. Cuminale

Title:

 

General Counsel

 

 

--------------------------------------------------------------------------------

 

RSU AWARD AGREEMENT

UNDER THE

PJT Partners Inc.

2015 OMNIBUS INCENTIVE PLAN

(Non-Employee Director Restricted Stock Unit Grant)

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this RSU Award Agreement (this “RSU Award Agreement”) and the PJT
Partners Inc. 2015 Omnibus Incentive Plan (as amended, modified or supplemented
from time to time, the “Plan”), PJT Partners Inc. (the “Company”) and the
Participant agree as follows.  Capitalized terms not otherwise defined herein
shall have the same meaning as set forth in the Plan or the Grant Notice, as
applicable.

1. Grant of RSUs.  Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of RSUs
provided in the Grant Notice.  The Company reserves all rights with respect to
the granting of additional RSUs hereunder and makes no implied promise to grant
additional RSUs.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
RSUs granted under any Grant Notice shall vest and the restrictions on such RSUs
shall lapse as provided in the applicable Grant Notice.  

3. Settlement of RSUs. The provisions of Section 9(d) of the Plan (including,
without limitation, the provisions thereof related to the ability to cash settle
the RSUs for Fair Market Value) are incorporated herein by reference and made a
part hereof.

4. Company; Participant.

(a) The term “Company” as used in this RSU Award Agreement with reference to
service shall include the Company and its affiliates.

(b) Whenever the word “Participant” is used in any provision of this RSU Award
Agreement under circumstances where the provision should logically be construed
to apply to the Permitted Transferees, the executors, the administrators, or the
person or persons to whom the RSUs may be transferred as otherwise contemplated
under the Plan, by will or by the laws of descent and distribution, the word
“Participant” shall be deemed to include such person or persons.

5. Non-Transferability. The RSUs are not transferable by the Participant except
to the extent permitted under the terms of the Plan.  Except as otherwise
provided herein, no assignment or transfer of the RSUs, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such assignment or transfer the RSUs shall
terminate and become of no further effect.

6. Rights as Stockholder. The Participant or a permitted transferee of the RSUs
shall have no rights as a stockholder with respect to any share of Common Stock
underlying a

--------------------------------------------------------------------------------

 

RSU unless and until the Participant shall have become the holder of record or
the beneficial owner of such Common Stock, except as may otherwise be provided
in the Grant Notice.

7. Clawback/Forfeiture.  Notwithstanding anything to the contrary contained in
the Plan, the Grant Notice or this RSU Award Agreement, if the Participant
otherwise has engaged in or engages in any applicable Detrimental Activity, (i)
the Committee may in its sole discretion cancel the RSUs and (ii) the
Participant will forfeit any gain realized on the settlement of such RSUs, and
must repay the gain to the Company.  The Committee may also provide that if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the RSUs for any reason (including, without
limitation, by reason of a financial restatement, mistake in calculations or
other administrative error), then the Participant shall be required to repay any
such excess amount to the Company. Without limiting the foregoing, all RSUs
shall be and remain subject to any clawback or similar policy, adopted by the
Board or the Committee, as may be in effect from time to time.

8. Notice.  Every notice or other communication relating to this RSU Award
Agreement between the Company and the Participant shall be in writing, and shall
be mailed or delivered to the party for whom it is intended at such address as
may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Office of the General
Counsel, and all notices or communications by the Company to the Participant may
be given to the Participant personally or may be mailed to the Participant at
the Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

9. No Right to Continued Service.  This RSU Award Agreement does not confer upon
the Participant any right to continue as a director, employee, partner or other
service provider to the Company.

10. Binding Effect.  This RSU Award Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

11. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this RSU Award Agreement shall be valid only if made in writing and signed by
the parties hereto; provided, however, that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the
Committee.  No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

12. Governing Law. This RSU Award Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to the
principles

--------------------------------------------------------------------------------

 

of conflicts of law thereof.  Notwithstanding anything contained in this RSU
Award Agreement, the Grant Notice or the Plan to the contrary, if any suit or
claim is instituted by the Participant or the Company relating to this RSU Award
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.

13. Plan. The terms and provisions of the Plan are incorporated by reference and
made a part of this RSU Award Agreement as though set forth in full herein.  In
the event of a conflict or inconsistency as between such documents, the Plan
shall govern and control.

14. Recapitalizations, Exchanges, Etc., Affecting RSUs.  The provisions of this
RSU Award Agreement shall apply, to the full extent set forth herein with
respect to RSUs, to any and all securities of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be granted in respect of, in exchange for, or in
substitution of the RSUs, by reason of any dividend, distribution, combination,
recapitalization, reclassification, merger, consolidation or otherwise.

15. Section 409A. This Agreement is intended to comply with, and shall be
administered in a manner that is intended to comply with, Section 409A of the
Code and shall be construed and interpreted in accordance with such intent.  A
termination of service shall not be deemed to have occurred for purposes of any
provision hereunder providing for the payment of any amounts subject to Section
409A of the Code upon a termination of service until such termination is also a
“separation from service” within the meaning of Section 409A of the Code and for
purposes of any such provision hereunder, references to “termination,”
“terminate,” “termination of service” or like terms shall mean “separation of
service” within the meaning of Section 409A of the Code.

16. Entire Agreement.  This RSU Award Agreement, including the Grant Notice, and
Plan referenced herein constitute the complete, final and exclusive embodiment
of the entire agreement between Participant and the Company with regard to the
subject matter hereof, and supersedes any and all agreements related to the
subject matter hereof.